United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.T., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
COATESVILLE VAMC, Coatesville, PA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0797
Issued: March 14, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 6, 2018 appellant, through counsel, filed a timely appeal from a February 1,
2018 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the case.3
ISSUE
The issue is whether appellant has met her burden of proof to establish that modification
of her May 9, 2012 loss of wage-earning capacity (LWEC) determination was warranted.
FACTUAL HISTORY
This case has previously been before the Board.4 The facts and circumstances as set forth
in the Board’s prior decision are incorporated herein by reference. The relevant facts are as
follows.
On May 17, 2010 appellant, then a 49-year-old psychiatric practical nurse, filed a traumatic
injury claim (Form CA-1) alleging that on May 9, 2010 she sustained a low back injury when she
transferred a patient from a chair to a bed while in the performance of duty. She stopped work on
May 9, 2010 and returned to full-time, limited duty on June 5, 2010. On February 24, 2011 OWCP
accepted the claim for herniated disc L5-S1 without myelopathy.
Appellant underwent authorized L5-S1 microdiscectomy on January 24, 2011. OWCP
paid her wage-loss compensation and medical benefits on the supplemental rolls commencing
January 24, 2011. Appellant returned to work on June 7, 2011 as a medical support assistant, a
modified position which required some bending, walking, standing, and carrying items including
supplies and mail.
By letter dated December 23, 2011, OWCP proposed to reduce appellant’s wage-loss
compensation benefits based upon her ability to earn wages as a medical support assistant. It
afforded her 30 days to accept the position or provide an explanation of her reasons for refusal.
By decision dated May 9, 2012, OWCP reduced appellant’s wage-loss compensation based on her
ability to earn wages as a medical support assistant, effective June 7, 2011. It found that the wages
of a medical support assistant fairly and reasonably represented her wage-earning capacity.
OWCP reduced appellant’s wage-loss compensation benefits to reflect her LWEC. Appellant
resigned from the employing establishment for personal reasons effective August 31, 2012.
On March 23, 2015 OWCP approved a L5-S1 fusion surgery, which appellant underwent
on May 13, 2015.

2

5 U.S.C. § 8101 et seq.

3

The Board notes that, following the February 1, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.
4

Docket No. 13-1290 (issued December 18, 2013).

2

On June 5, 2015 appellant filed a notice of recurrence (Form CA-2a) alleging a recurrence
of total disability on May 13, 2015 causally related to her original injury. On July 30, 2015 she
filed a Form CA-7 claiming disability compensation for the period May 13 through July 1, 2015.
By development letter dated August 14, 2015, OWCP informed appellant that, to approve
a recurrence for a closed period of disability following the May 13, 2015 lumbar fusion surgery,
the medical evidence of record must establish that she was totally disabled from her prior sedentary
position of medical support specialist. It further informed her that, since a formal LWEC
determination had been issued in her case, her recurrence claim would be treated as a request for
modification of the LWEC determination. OWCP informed appellant of the requirements for a
modification of an LWEC determination and afforded her 30 days to provide the necessary
evidence.
In a June 25, 2015 report, Dr. Kenan Aksu, D.O, a Board-certified orthopedic surgeon,
indicated that appellant would be at maximum medical improvement one year after her May 13,
2015 lumbar fusion. In a September 9, 2015 attending physician’s report (Form CA-20), he
diagnosed lumbar spinal stenosis and displaced disc. Dr. Aksu noted that appellant had undergone
surgeries on January 24, 2011 and May 13, 2015 and had chronic weakness of the right leg.
In an October 20, 2015 report, Dr. Michael S. Rosen, a Board-certified internist, diagnosed
resolved fibromyalgia and osteoarthrosis. He noted that appellant complained only of occasional
cramping of her calves and feet, but was otherwise asymptomatic particularly with her back and
her radicular pain.
By decision dated November 20, 2015, OWCP denied modification of the May 9, 2012
LWEC determination and denied appellant’s claim for disability compensation for the period
May 13 through July 1, 2015.
On November 25, 2015 appellant, through counsel, requested an oral hearing before an
OWCP hearing representative. A video conference hearing was held on March 4, 2016. Counsel
asserted that appellant’s recurrence claim should be accepted as she had remained off work
recovering from her employment-related surgery.
OWCP continued to receive progress notes from Dr. Aksu. In a March 1, 2016 report,
Dr. Aksu indicated that appellant was last evaluated on February 16, 2016, nine months
postsurgery. He noted that she continued to take neuropathic and muscle relaxant medications to
help with her ongoing leg and low back spasms which, while improved, continued to preclude her
from returning to her presurgical activities. Dr. Aksu opined that appellant was totally disabled
from her licensed practical nurse position and was unable to perform any gainful employment,
including sedentary duty. He noted that he could not comment further about her disability until
her one-year postsurgical follow-up.
By decision dated May 24, 2016, an OWCP hearing representative vacated OWCP’s
November 20, 2015 decision and remanded the case for further development to determine whether
appellant was capable of resuming the duties of the medical support specialist, which provided the
basis for the May 9, 2012 LWEC determination.

3

In a June 3, 2016 letter, OWCP requested that Dr. Aksu opine whether appellant could
return to work as a medical support assistant on a full-time basis. A copy of the job description
was provided.
In a June 16, 2016 note, Dr. Aksu recommended that appellant undergo a functional
capacity evaluation (FCE). He noted that her electromyogram (EMG) showed evidence of chronic
right and left L5 radiculopathies from the May 9, 2010 employment injury. An assessment of
other intervertebral disc displacement, lumbosacral region was provided. A June 13, 2015 EMG
noted moderate right side and mild left side chronic L5 nerve root irritation.
On August 23, 2016 appellant underwent an FCE which indicated that she was capable of
functioning at a light physical demand level for an eight-hour workday. The evaluator noted that
she demonstrated inconsistent performance throughout testing.
In a September 1, 2016 report, Dr. Aksu noted that appellant had fibromyalgia and spinal
stenosis. He indicated that, while the FCE had indicated that she could perform light-duty work,
he was not convinced that she would be able to sustain light-duty work for any gainful amount of
time. Dr. Aksu opined that appellant was totally disabled and unable to perform any type of gainful
employment due to her back injury which had resulted in two lumbar surgeries, the last of which
was a lumbar fusion. He indicated that she still had spasms of her lower extremities which caused
severe pain.
In a November 11, 2016 report, Dr. Aksu provided an assessment of other interverterbral
disc displacement, lumbosacral region and pain in both lower extremities. He reported that the
recent lumbar spine magnetic resonance imaging (MRI) scan revealed evidence of an L4-5 disc
herniation towards the right-side which caused impingement on the right L5 nerve root. Dr. Aksu
opined that the herniated disc was a result of adjacent segment degeneration from appellant’s spinal
fusion.
On November 29, 2016 OWCP referred appellant to Dr. Robert A. Smith, a Boardcertified orthopedic surgeon, for a second opinion examination to determine the extent of her
employment-related disability.
In a December 19, 2016 report, Dr. Smith reviewed a statement of accepted facts (SOAF)
and the medical record, including the November 2, 2016 MRI scan and presented examination
findings. He indicated that appellant had a benign clinical examination from an objective
standpoint and that her symptoms of disabling pain were out of proportion to the lack of clinical
pathology. Dr. Smith indicated that the accepted L5-S1 disc herniation had been surgically treated
and that the spinal segment had been successfully fused. Therefore, the accepted condition had
resolved. Dr. Smith indicated that the current MRI scan findings were compatible with age-related
degenerative disease unrelated to this claim. He further indicated that the most recent
electrodiagnostic test available from 2014 showed some mild chronic changes consistent with prior
surgery, but no evidence of axon loss that would produce weakness in the leg musculature.
Dr. Smith noted that appellant had a mild injury-related disability and was capable of returning to
full-time work as a medical support assistant. He indicated that no further treatment or testing was
needed. In a December 19, 2016 work capacity form (OWCP-5c), Dr. Smith indicated that
appellant was able to work with permanent restrictions of pushing, pulling, and lifting no more
than 30 pounds in an eight-hour day.
4

OWCP determined that a conflict in medical opinion existed between Dr. Smith and
Dr. Aksu regarding the nature and extent of appellant’s injury-related disability and her ability to
return to work as a medical support assistant. Appellant was referred to Dr. Prodromos Ververeli,
a Board-certified orthopedic surgeon, for an impartial medical examination.
In a February 27, 2017 report, Dr. Ververeli reviewed the SOAF and the medical record.
He noted that objectively appellant had a nonanatomic distribution of sensory and paresthesia
deficit, which did not correspond with a single or two nerve root involvement. Rather, it was more
of a stocking glove distribution, which was nonanatomic for paresthesias. Additionally, appellant
had objective findings of an inconsistent examination such as having giving way weakness when
testing muscle strength in a seated position. Dr. Ververeli indicated that this did not correspond
with her gait analysis and alternating single leg stance. Also, there was a discrepancy with
observed gait within the examination room as opposed to when appellant was not observed, which
showed a more normal gait. Dr. Ververeli noted a lack of correlation of objective findings of
numbness and spasm. He indicated that appellant had osteoarthritis and was under the care of a
rheumatologist with a diagnosis of fibromyalgia affecting soft tissue pain. Based on his
examination findings, Dr. Ververeli opined that she was not totally disabled and could return to a
sedentary employment position. To ease this transition, he recommended a period of one month
at half days, then one month working six hours a day, and then a return to normal duty in the
sedentary position as a medical support assistant. Dr. Ververeli also completed a work capacity
evaluation form (OWCP-5c), noting that appellant was able to work with restrictions starting at
four hours per day and gradually increasing in length to eight hours per day. He also indicated
that she could not bend, push, pull, or lift more than 30 pounds every half hour and that she required
a break every 2 to 4 hours for 15-minute duration.
Dr. Aksu continued to opine that appellant had chronic low back pain and bilateral lower
extremity radicular symptoms.
In a May 23, 2017 report, Dr. Rosen updated appellant’s diagnoses to include fibromyalgia,
primary generalized osteoarthritis and low back pain.
By decision dated June 30, 2017, OWCP found that appellant was entitled to total disability
benefits for the fixed period from May 13, 2015 through February 27, 2017 due to recovery from
her May 13, 2015 lumbar surgery. It further found that the special weight of the medical evidence
was afforded to Dr. Ververeli’s February 27, 2017 opinion that she had recovered from her
May 13, 2015 lumbar surgery to the point where she could return to work as a medical support
assistant. OWCP denied entitlement for ongoing benefits from February 28, 2017 thereafter
finding that appellant had not met her burden of proof to modify the May 9, 2012 LWEC
determination.
On July 11, 2017 appellant, through counsel, requested an oral hearing before an OWCP
hearing representative, which was held on November 16, 2017.
In an August 11, 2017 report, Dr. Aksu noted appellant’s report of severe symptoms. He
diagnosed lumbar strain and recommended an epidural injection. In subsequent reports, Dr. Aksu
noted appellant’s progress since her epidural injection and recommended an increase in her
activities as tolerated.

5

By decision dated February 1, 2018, an OWCP hearing representative affirmed OWCP’s
June 30, 2017 decision denying modification of the May 9, 2012 LWEC determination.
LEGAL PRECEDENT
A wage-earning capacity determination is a finding that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages.5 Compensation payments are based on the wage-earning capacity determination and it
remains undisturbed until properly modified.6 If a formal LWEC determination has been issued,
the rating should be left in place unless the claimant requests resumption of compensation for total
wage loss. In this instance, OWCP will need to evaluate the request according to the customary
criteria for modifying a formal LWEC determination.7
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated, or the original determination was, in fact, erroneous.8 The burden of proof is on the
party attempting to show a modification of the wage-earning capacity determination.9
Section 8123(a) of FECA provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.10 In situations where there exist
opposing medical reports of virtually equal weight and rationale and the case is referred to an
impartial medical specialist for the purpose of resolving the conflict, the opinion of such specialist,
if sufficiently well rationalized and based upon a proper factual background, must be given special
weight.11
ANALYSIS
The Board finds that this case is not in posture for decision.

5
5 U.S.C. § 8115(a); see C.C., Docket No. 18-1127 (issued January 29, 2019); Mary Jo Colvert, 45 ECAB 575
(1994); Keith Hanselman, 42 ECAB 680 (1991).
6

See Sharon C. Clement, 55 ECAB 552 (2004). The Board has held that, when a wage-earning capacity
determination has been issued and appellant submits evidence with respect to disability from work, OWCP must
evaluate the evidence to determine if modification of wage-earning capacity is warranted. Katherine T. Kreger, 55
ECAB 633 (2004); Sharon C. Clement, 55 ECAB 552 (2004).
7

Katherine T. Kreger, 55 ECAB 633 (2004); Federal (FECA) Procedure Manual, Part 2 -- Claims, Modifications
of Loss of Wage-Earning Capacity Decisions, Chapter 2.1501.4 (June 2013).
8

See supra note 5.

9

J.H., Docket No. 18-0535 (issued December 31, 2018).

10

5 U.S.C. § 8123(a); R.C., 58 ECAB 238 (2006); Darlene R. Kennedy, 57 ECAB 414 (2006).

11

See D.W., Docket No. 18-0123 (issued October 4, 2018); see also Gloria J. Godfrey, 52 ECAB 486 (2001).

6

OWCP found that appellant sustained a limited recurrence of total disability for the period
from May 13, 2015 through February 27, 2017, but that there was not a basis to modify the May 9,
2012 LWEC determination because she only sustained a closed period of recurrent disability
following the authorized May 13, 2015 lumbar surgery. The Board has held that OWCP may
accept a limited period of disability without modifying a formal wage-earning capacity
determination.12 This occurs when there is a demonstrated temporary worsening of a medical
condition of insufficient duration and severity to warrant modification of a wage-earning capacity
determination.13 OWCP procedures provide, “If the claimant is off work for a brief period due to
his/her temporary inability to perform the duties of the rated position, this period of medical
disability can be paid without modification of [LWEC] determination, e.g., a brief recovery period
after surgery or an injection with a subsequent day of disability.”14
The Board finds that the evidence of record does not establish that appellant’s period of
total disability due to her accepted lumbar surgery had ended by February 27, 2017.
Following OWCP’s June 3, 2016 letter inquiring whether appellant could return to work
full time as a medical support assistant, Dr. Aksu recommended an FCE. The August 23, 2016
FCE indicated that she was capable of light-duty work. In his September 1, 2016 report, Dr. Aksu
reviewed the FCE, but indicated that he was unconvinced that appellant would be able to sustain
light-duty work for any gainful amount of time. He thus opined that she was totally disabled and
unable to perform any type of gainful employment due to her back injury. Dr. Smith opined in his
second opinion medical examination that appellant was medically able to return to her work as a
medical support assistant on a full-time basis. Thereafter, OWCP properly referred her to
Dr. Ververeli for an impartial medical examination pursuant to 5 U.S.C. § 8123.
Dr. Ververeli’s opinion failed to establish that appellant’s work-related disability had
resolved following the May 13, 2015 fusion surgery such that she could return to her LWEC
position.15 In his February 27, 2017 report, he opined that she was not currently totally disabled
and that she could return to work in the sedentary position of a medical support assistant with a
transition period of working for one month at half days, then one month at six-hour days, and then
a return to full-time work. This statement indicates that Dr. Ververeli believed that there was some
deconditioning resulting from the employment injury such that appellant must return to work on a
gradual basis. Such a transitional return to work or return to work on a gradual basis does not
equate to a finding that the employment-related disability had ceased.16
Furthermore, Dr. Ververeli indicated that appellant should only walk one-half hour and
needed fifteen-minute breaks every two hours and that she could not bend. However, the LWEC
position was not entirely a sedentary position and required some walking and bending. Thus,
12

See Katherine T. Kreger, supra note 7.

13

See supra note 6.

14
Supra note 7 at Chapter 2.1501.10 (June 2013). See also Calvin G. Wilson, Docket No. 97-1029 (issued March 8,
1999) wherein the claimant’s brief period of total disability was noted to encompass less than three weeks.
15

See generally D.M., Docket No. 09-0684 (issued December 30, 2009).

16

See Lenore Bisman, Docket No. 97-1873 (issued August 12, 1999).

7

Dr. Ververeli’s opinion did not establish that appellant’s work-related disability following the
May 13, 2015 fusion surgery had resolved such that she could perform the medical support
assistant position, on which her LWEC was based.17
As OWCP had undertaken development of the medical evidence, it was required to
properly resolve the issue of whether appellant’s recurrence of disability following the accepted
March 23, 2015 surgery had resolved or whether her LWEC determination should be modified.
The case will therefore be remanded to OWCP for further development.
On return of the case record, OWCP should prepare an updated SOAF that includes a
detailed description of the medical support assistant position. It should secure a rationalized
medical opinion from Dr. Ververeli as to whether appellant’s temporary disability following the
May 13, 2015 surgery actually ceased so that she could perform the duties of the medical support
assistant position full time, or whether there was a material change in her employment-related
condition that prevented her from performing the medical support assistant position, such that the
LWEC determination should be modified. After such further development as is deemed necessary,
OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

17

See F.R., Docket No. 17-1711 (issued September 6, 2018); H.W., Docket No. 15-1126 (issued August 15, 2016).

8

ORDER
IT IS HEREBY ORDERED THAT the February 1, 2018 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action consistent
with this decision of the Board.
Issued: March 14, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

